     Case: 1:19-cv-06330 Document #: 38 Filed: 02/20/20 Page 1 of 5 PageID #:235   1



1                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
2                         EASTERN DIVISION
3
       KARAMELION LLC,                                 )    No. 19 CV 6330
4                                                      )
                             Plaintiff,                )
5                                                      )
                    v.                                 )    Chicago, Illinois
6                                                      )    December 18, 2019
       FIBAR USA LLC,                                  )    8:55 a.m.
7                                                      )
                             Defendant.                )    Motion Hearing
8
9                    TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE SHARON JOHNSON COLEMAN
10
11     APPEARANCES:
12
       For the Plaintiff:              DIRECTION IP LAW
13                                     P.O. Box 14184
                                       2620 N. Burling Street
14                                     Chicago, Illinois 60614
                                       BY: MR. DAVID R. BENNETT
15
16     For the Defendant:              McANDREWS HELD & MALLOY, LTD.
                                       Northwestern Atrium Center
17                                     500 West Madison Street
                                       Suite 3400
18                                     Chicago, Illinois 60661
                                       BY: MS. ANNA M. TARGOWSKA
19                                          MS. AMBER CARPENTER
20
21
22
23                  TRACEY DANA McCULLOUGH, CSR, RPR
                         Official Court Reporter
24                     219 South Dearborn Street
                                Room 1232
25                      Chicago, Illinois 60604
                             (312) 435-5570
     Case: 1:19-cv-06330 Document #: 38 Filed: 02/20/20 Page 2 of 5 PageID #:236   2



1                   THE CLERK: 19 CV 6330, Karamelion versus Fibar.
2                   MS. TARGOWSKA: Good morning, Your Honor. Anna
3      Targowska on behalf of defendant Fibar.
4                   THE COURT: Defendant stand over here. Plaintiffs
5      close to the jury box. All right. Plaintiff.
6                   MR. BENNETT: Good morning, Your Honor. David
7      Bennett on behalf of the plaintiff Karamelion.
8                   THE COURT: Thank you.
9                   MS. CARPENTER: Amber Carpenter on behalf of the
10     defendant.
11                  THE COURT: Also, and you already have her name,
12     Tracey?
13                  THE COURT REPORTER: Yes.
14                  THE COURT: Why don't you say it again.
15                  MS. TARGOWSKA: Anna Targowska.
16                  THE COURT: All right.
17                  MS. TARGOWSKA: On behalf of defendant.
18                  THE COURT: Also for the defendant. All right. So
19     you all are engaged in settlement talks, is that correct, and
20     you want another extension of time?
21                  MS. TARGOWSKA: That's right, Your Honor.
22                  THE COURT: And how engaged -- I mean, this is the
23     third extension.
24                  MS. TARGOWSKA: Yes. So Fibar has been actively
25     litigating actually in this forum with three other entities.
     Case: 1:19-cv-06330 Document #: 38 Filed: 02/20/20 Page 3 of 5 PageID #:237   3



1      And they are trying to work out those cases outside of the
2      courtroom. And we already have a settlement offer from the
3      plaintiff, and we are planning on submitting our response this
4      week.
5                   THE COURT: All right. Are you working with Judge
6      Valdez or no? Are you working with the magistrate judge?
7                   MS. TARGOWSKA: No.
8                   MR. BENNETT: No, Your Honor.
9                   THE COURT: All right. And plaintiff how close do
10     you think this is? It sounds like she's talking global
11     settlement. Is that what you're talking about, with all three
12     cases?
13                  MS. TARGOWSKA: No. So the three cases are not
14     related, but the client is -- Fibar is just busy with settling
15     other litigations, and so they might not have been --
16                  THE COURT: You haven't filed --
17                  MS. TARGOWSKA: It's just taking a little bit of time
18     to, to get through each issue.
19                  THE COURT: Well, the, the Court understands. But
20     this is your third extension to file a response to the
21     complaint.
22                  MS. TARGOWSKA: Yes, Your Honor. But we really hope
23     this case can be resolved outside of --
24                  THE COURT: I'd hope so too, but that doesn't mean we
25     stop doing it if it hasn't happened. Do you have an objection
     Case: 1:19-cv-06330 Document #: 38 Filed: 02/20/20 Page 4 of 5 PageID #:238   4



1      to going through the holidays?
2                   MR. BENNETT: No, Your Honor. No objection.
3                   THE COURT: All right. And how long were you looking
4      for?
5                   MS. TARGOWSKA: January 20th.
6                   THE COURT: You're fine with that?
7                   MR. BENNETT: Yes, Your Honor.
8                   THE COURT: All right. That's -- well, after that,
9      the Court's not fine with it unless I see some more proof as
10     to -- other than what I'm seeing here. All right.
11     January 20th. And January 20th will also be the status date --
12     no, it can't be. That's a holiday. January 24th or
13     January 31st, pick one for status. Unless you're going to file
14     a stipulation January 20th. That's fine. The computer's
15     always open.
16                  MS. TARGOWSKA: January -- either date is fine with
17     me. Counsel.
18                  THE COURT: Plaintiff.
19                  MR. BENNETT: Either date is also fine.
20                  THE COURT: All right. How is it for our schedule,
21     Yvette?
22                  THE CLERK: We can do January 24th at 9:00 a.m.
23                  THE COURT: We'll see you then unless you file a
24     stipulation of dismissal before then. All right. The next
25     date this case will be moving forward. All right. Thank you.
     Case: 1:19-cv-06330 Document #: 38 Filed: 02/20/20 Page 5 of 5 PageID #:239   5



1                   MS. TARGOWSKA: Thank you, Your Honor.
2                   MR. BENNETT: Thank you, Your Honor.
3                   THE COURT: Have a good holiday.
4                                CERTIFICATE
5                   I HEREBY CERTIFY that the foregoing is a true,
6      correct and complete transcript of the proceedings had at the
7      hearing of the aforementioned cause on the day and date hereof.
8
9      /s/TRACEY D. McCULLOUGH                                  January 17, 2020
10     Official Court Reporter                                           Date
       United States District Court
11     Northern District of Illinois
       Eastern Division
12
13
14
15
16
17
18
19
20
21
22
23
24
25
